DETAILED ACTION
The office action is in response to original application filed on 4-21-22. Claims 1-14 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,635,150. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is anticipated by claim 1 of the U.S. Patent 10,635,150.
Below is the chart showing the similarities and differences between claim 1 of the present application and claim 1 of the U.S. Patent 10,635,150.
Present Application: 17/725,928
U.S. Patent No. 10,635,150
Claim 1: An electrical power supply device configured to communicate with a start-stop
controller that automatically shuts down and restarts an internal combustion engine in a vehicle, comprising: a DC-DC power convertor configured to produce a first voltage when an input voltage is equal to or greater than a threshold voltage or a second voltage that is less than the first voltage when the input voltage is less than a threshold voltage; and
a device controller which causes:
the DC-DC power convertor to produce the first voltage in
response to a first signal from the start-stop controller indicating that the input voltage will remain equal to or greater than the threshold voltage, and the DC-DC power convertor to produce the second voltage in response to a second signal from the start-stop controller indicating that the input voltage may become less than the threshold voltage.
Claim 1: an electrical power supply device, comprising: a DC-DC power convertor receiving an input voltage and producing a
first output voltage or a second output voltage that is less than the first output voltage, the first and second output voltage each less than the input voltage; and a device controller in communication with the DC-DC power convertor, said device
controller having one or more processors and memory, wherein the memory includes instructions which causes the device controller to command the DC-DC power convector to output the first output voltage when the input voltage is equal to or greater than a threshold voltage and which causes the device controller to
command the DC-DC power convertor to output the second output voltage when the input voltage is less than the threshold voltage.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 10-11 and 13-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0181921 to ZHANG et al. (“ZHANG”).
Regarding claim 1, ZHANG discloses a electrical power supply device configured to communicate with a start-stop controller (abstract, controller detects a load current value and a voltage output value of a synchronous Buck VR and fig. 1) that automatically shuts down and restarts an internal combustion engine in a vehicle, comprising: a DC-DC power convertor (abstract, switching DC-DC voltage regulator (VR)) configured to produce a first voltage when an input voltage is equal to or greater than a threshold voltage (abstract, synchronous Buck VR and para; 0026 ) or a second voltage that is less than the first voltage when the input voltage is less than a threshold voltage; and a device controller (fig. 1, 120) which causes: the DC-DC power convertor to produce the first voltage in response to a first signal from the start-stop controller indicating that the input voltage will remain equal to or greater than the threshold voltage (para; 0026; lines 17-19, output voltage sensor 117 and receives and/or transmits signals to/from these components to regulate the output voltage value across the capacitor and para; 0026, lines 27-29, In response to detecting that the load current value is less than a threshold value, the controller 120 drives the HS 111 and LS 113 to cause the synchronous Buck VR 104), and the DC-DC power convertor to produce the second voltage in response to a second signal from the start-stop controller indicating that the input voltage may become less than the threshold voltage (para; 0027, lines 22-27, The output voltage detector 133 can also compare an output voltage value against a lower voltage threshold (Vout Threshold I) and an upper voltage threshold (Vout Threshold II). The controller 120 can interface with the HS 111 and LS 113 via a drive unit 145 that provides appropriate switching signals).
Regarding claim 2, ZHANG discloses interface circuitry comprising a controller area network (CAN) transceiver (network interface 230) configured to communicate between the start-stop controller and the device controller.
Regarding claim 3, ZHANG discloses interface circuitry comprising a local interconnect network (LIN) transceiver (network interface 234) configured to communicate between the start-stop controller and the device controller.
Regarding claim 10, ZHANG discloses the device controller further comprises a processor (processor 222) and non-volatile memory (para; 0029, line 10, non-volatile memory) which contains instructions which causes the DC-DC power convertor to produce the first voltage in response to the device controller receiving the first signal from the start-stop controller indicating that the input voltage will remain equal to or greater than the threshold voltage (para; 0026; lines 17-19, output voltage sensor 117 and receives and/or transmits signals to/from these components to regulate the output voltage value across the capacitor and para; 0026, lines 27-29, In response to detecting that the load current value is less than a threshold value, the controller 120 drives the HS 111 and LS 113 to cause the synchronous Buck VR 104) and which further contains instructions which causes the DC- DC power convertor to produce the second voltage in response to the device controller receiving the second signal (para; 0027, lines 22-27, The output voltage detector 133 can also compare an output voltage value against a lower voltage threshold (Vout Threshold I) and an upper voltage threshold (Vout Threshold II). The controller 120 can interface with the HS 111 and LS 113 via a drive unit 145 that provides appropriate switching signals) from the start-stop controller indicating that the input voltage may become less than the threshold voltage (para; 0026, lines 27-29, In response to detecting that the load current value is less than a threshold value, the controller 120 drives the HS 111 and LS 113 to cause the synchronous Buck VR 104).
Regarding claim 11, ZHANG discloses the first voltage is greater than the threshold voltage (para; 0027, lines 22-27, The output voltage detector 133 can also compare an output voltage value against a lower voltage threshold (Vout Threshold I).
Regarding claim 13, ZHANG discloses the second voltage is less than the threshold voltage (para; 0027, lines 22-27, The output voltage detector 133 can also compare an output voltage value against a lower voltage threshold (Vout Threshold I) and an upper voltage threshold (Vout Threshold II). The controller 120 can interface with the HS 111 and LS 113 via a drive unit 145 that provides appropriate switching signals).
Regarding claim 14, ZHANG discloses the DC-DC power convertor is a buck only DC-DC power convertor (abstract, controller detects a load current value and a voltage output value of a synchronous Buck VR and fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 8-9 and 12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2016/0181921 to ZHANG et al. (“ZHANG”) in view of US 2018/0079314 to Kashyap et al. (“Kashyap”).
Regarding claim 4, ZHANG discloses controller is placed/provided in electrical connection with the HS and the LS and in electrical communication with the load current sensor and the output voltage sensor, to regulate the output voltage value across the capacitor, and to provide the needed load current, by switching on and off the HS and LS to cause a DC inductor current with ripple through the inductor. (See, para; 0007). ZHANG does not specifically teach a USB. Replacing/modifying this with a USB interface is an obvious modification. MPEP 2143(E) - there are a finite number of known communication interfaces (CAN, USB, Ethernet, etc.) - through the "obvious to try" rationale, selecting one of the known types is within the level of ordinary still in the art.
Regarding claim 8, ZHANG discloses the claimed invention except for “a maximum value of the first voltage is 20 volts and a minimum value of the second voltage is 3.2 volts.” One of ordinary skill in the art prior to the effective filing date would recognize that the particular maximum voltage value and minimum voltage value used would depend on the desired voltage of the particular system/components used.
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, ZHANG discloses the claimed invention except for “the threshold voltage is 9.5 to 10 volts.” One of ordinary skill in the art prior to the effective filing date would recognize that the particular threshold voltage used would depend on the desired threshold voltage of the particular system/components used.
Regarding claim 12, ZHANG discloses all the claim limitation as set forth in the rejection of claims above.
But, ZHANG does not disclose the DC-DC power convertor is a boost-buck DC-DC power convertor.
However, Kashyap discloses the DC-DC power convertor is a boost-buck DC-DC power convertor (abstract, bi-directional direct current to direct current (DC-DC) converter).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG by adding bi-directional (DC-DC) converter as part of its configuration as taught by Kashyap, in order to boost mode to excite a motor generator unit (MGU) coupled to an engine crankshaft, and then switch to a buck mode to step-down an input voltage provided by the MGU to maintain the voltage of the secondary battery system within the desired range.
Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, ZHANG does not discloses the device controller: negotiates a power delivery contract with a consumer device at a first output power in response to the USB transceiver receiving a first USB signal denoting that the start-stop controller has indicated that the input voltage will remain equal to or greater than the threshold voltage, and renegotiates the power delivery contract with the consumer device at a second output power less than the first output power in response to the USB transceiver receiving a second USB signal denoting that the start-stop controller has indicated that the input voltage may become less than the threshold voltage.
Regarding claim 6, ZHANG does not disclose the device controller renegotiates the power delivery contract with the consumer device at the first output power in response to the USB transceiver again receiving a first USB signal denoting that the start-stop controller has indicated that the input voltage will remain equal to or greater than the threshold voltage.
Regarding claim 7, ZHANG does not disclose first output power is 100 watts and the second output power is 15 watts.
Conclusion
21. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunipace US 2014/0184285 Al- A start-up circuit that includes start-up switch circuitry comprising a switch coupled an input voltage rail and configured to generate a start-up voltage; wherein the start-up switch circuitry is configured to generate the start-up voltage to have a predefined voltage level within a predetermined time period. The start-up circuit also includes first controller circuitry configured to control the switch to turn ON and OFF based on, at least in part, the start-up voltage; and wherein when the switch is turned ON the start-up switch circuitry generates the start-up voltage and when the switch is turned OFF the start-up circuitry discontinues the start-up voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836